DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action responds to the remarks and argument filed by applicant on May 17, 2022 in response to the Office Action mailed on October 06, 2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (US 849080, hereinafter Tanner).
With respect to claim 1, Tanner discloses a payment card comprising: an applet stored on a processing chip; a contact structure coupled to said processing chip for electrically coupling said processing chip to a contact point-of-sale communication device to perform a contact payment transaction, wherein manual input data from an external device is operable to be communicated to said applet through said contact structure during said contact payment transaction, said applet receives said manual input data and determines whether to terminate said contact payment transaction and change payment data for a subsequent contact payment transaction based on said received manual input data (figure 1, 2 and 3 and column 3 lines 17-36).
With respect to claim 2, Tanner discloses wherein said RFID antenna coupled to said processing chip for electrically coupling said processing chip to a contactless point of sale communication device to perform a contactless transaction (column 3 lines 7-35).
With respect to claim 3, Tanner discloses wherein said termination of said contact payment transaction occurs by said applet receiving an authorization for said contact payment transaction and not providing a confirmation of said authorization to said contact point-of-sale communication device (column 4 lines 24-62).
With respect to claim 4, Tanner discloses wherein said manual input is representative of a debit card personal account number (column 3 lines 7-31).
With respect to claim 5, Tanner discloses wherein said manual input is representative of a credit card personal account number (column 3 lines 7-31).
With respect to claim 6, Tanner discloses wherein said external device is a wireless telephonic device (column 4 lines 24-62).
With respect to claim 7, Tanner discloses, further comprising a payment card personal account number, wherein said external device is a wireless telephonic device having a telephone number, wherein said telephone number and payment card personal account number are associated with the same entity (column 4 lines 24-62).
With respect to claim 8, Tanner discloses further comprising a battery (column 3 lines 7-31).
With respect to claim 9, Tanner discloses wherein said payment card does not include a battery (column 3 lines 7-31).
With respect to claim 10, Tanner discloses further comprising a manual input interface (column 3 lines 7-31).
With respect to claim 11, Tanner discloses wherein said payment card does not include a manual input device (column 3 lines 7-31).

Response to Arguments
Applicant's arguments filed on May 17, 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument examiner notes that, Tanner reference discloses these feature for example,  in column 4 Tanner reference states that, “FIG. 2 presents the visual appearance of a simplified example of the front surface 122 of the proximity payment device. As seen from FIG. 2, the front surface includes a background 202 which may be white or may be one or more other background colors. In addition, printed information is provided against the background 202. The printed information may be presented in black or in one or more other colors that contrasts with the background colors. The printed information may include the brand name and/or name of the issuer for the payment device, as indicated at 204. The printed information may further include a visual representation 206 of the payment device account number stored in the RFID IC 104, and the cardholder's name 208. In addition, the printed information includes an indication 210 of the location at which the sensor 118 (FIG. 1, not shown in FIG. 2) is located in the device body.
FIGS. 3A and 3B are views of a simplified example of the rear surface 302 of the device 100. The difference between these two drawings is that in FIG. 3A the location of the sensor 118 (FIG. 1) is indicated in phantom at 304, for purposes of explanation, although in practice the rear surface 302 of the device 100 may lack any indication of the sensor location, and therefore may be more accurately depicted by FIG. 3B. In some embodiments the sensor 118 may be activated either by the front of the device at indication 210 (FIG. 2) or by the rear of the device at location 304 (FIG. 3A). The rear surface may, for example, have features such as a magnetic stripe 306 or a notice 308 of a customer service toll-free telephone number.
In operation, the user presents the proximity payment device 100 to a point of sale terminal (not shown) while contacting or pressing the front surface of the device at location 210 to actuate the sensor 118. The switch, when activated, may connect one or both terminals (e.g., one terminal may or may not be permanently connected) of the antenna to the RFID IC 104 to allow it to receive sufficient power to operate. In some embodiments, the switch may provide a signal via the antenna connection to the RFID IC 104 to indicate that it has been activated. In some embodiments, once activated, the RFID IC may be powered up by an interrogation signal from the POS terminal (more specifically from a proximity coupling device included in the POS terminal). In response to the actuation of the sensor 118, the RFID IC 104 receives an indication from the CIC 117 and in response to the indication, the RFID IC 104 takes an action that it would not have taken but for the actuation of the sensor 118. Thus, the RFID IC 104 may be said to have taken an action in response to actuation of the sensor 118. For example, the RFID IC 104 may store two different payment device account numbers, and may output (transmit) one of the account numbers, in response to actuation of the sensor 118, at a time when the proximity payment device is being interrogated by a point of sale terminal. In some embodiments, if the sensor 118 is not actuated at a time when the proximity payment device is being interrogated, the RFID IC may output the other one of the two account numbers.”.

As another example, the actuation of the sensor 118 may be required for operation of the proximity payment device. That is, in such embodiments, either actuation of the sensor 118 is required to complete the circuit to the antenna, or the RFID IC 104, although powered by an interrogation signal received via the antenna 106, operates to transmit the account number only if the RFID IC 104 receives an indication from the CIC 117 that the sensor 118 is being actuated.
Examiner also notes that, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687